DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In view of the Appeal Brief filed on 10/30/20, PROSECUTION IS HEREBY REOPENED. New rejections of the claimed subject matter are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/WU CHENG W SHEN/Supervisory Patent Examiner, Art Unit 1628  

                                                                                                                                                                                                      
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1, 3-5, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Shumway (WO 2014/085216; referred to as MERCK SHARP & DOHME CORP in the previous office actions).
Scope of prior art
Shumway teaches on page 40, lines 13-21:

    PNG
    media_image1.png
    225
    602
    media_image1.png
    Greyscale

Shumway also teaches and exemplifies MK-1775 as a WEE1 inhibitor (page 4 last paragraph).

Ascertaining the difference
	Shumway teaches combination therapy for cancer comprising administering WEE1 inhibitor and AKT inhibitor but does not teach a single composition comprising both inhibitors.

Obviousness
	One skilled in the art prior to the earliest effective filing date of the instant application would have found it obvious to prepare a composition comprising an AKT inhibitor and WEE1 inhibitor.  Administration of the above combination is already taught by Shumway and one would have found it obvious to formulate both inhibitors into a single composition for administration.  A single formulation (recited in instant claim 8) is easier to administer than two separate formulations  because only one formulation is needed instead of two.  One would expect that the resulting composition would display the same efficacy in treatment of cancer as administration of the two components separately.  Applicants can overcome this rejection by a showing of unexpected results derived from administration of a composition comprising WEE1 inhibitor and AKT inhibitor in a single formulation when compared to . 

Claim 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Shumway (WO 2014/085216) as applied to claim 1 above in further view of Tomkinson (US 9,489,525).
Scope of prior art
Shumway teaches WEE1 inhibitor in combination with AKT inhibitor in a method of treating cancer (page 40, lines 13-21) and MK-1775 as a WEE1 inhibitor (page 4 last paragraph).  List of cancers includes melanoma (page 8, line 4)
Ascertaining the difference
	Shumway fails to teach AZD5363 as an AKT inhibitor.
Secondary reference
	Tomkinson teaches that AZD5363 is an AKT inhibitor useful in treatment of melanoma.
Obviousness
	One skilled in the art prior to the earliest effective filing date of the instant application would have found it obvious to combine WEE1 inhibitor MK-1775 and AKT inhibitor AZD5363 in a single composition with an expectation that the resulting composition would be effective in treatment of cancer.  Motivation to combine is derived from desire to produce an effective treatment for cancer.  Suggestion for combining is provided by Shumway when he teaches combination treatment comprising Wee1 inhibitor and AKT inhibitor.  Expectation of success is derived from both compounds being independently known as therapeutics for treatment of cancer.

 Claim 10 and 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Shumway (WO 2014/085216) in view of Weisberg (Leukemia, 2015, 29, 27-37).
Scope of prior art

Ascertaining the difference
	Shumway fails to teach synergistic effect of the combined administration.
Secondary reference
	Weisberg teaches that RAS-expressing malignancies including melanoma can be treated by a combination of WEE1 inhibitor MK-1775 and an inhibitor of mTOR.  Weisberg also teaches synergy resulting from the combination treatment (page 30, column 2 last paragraph).  Weisberg further teaches that mTOR and AKT are part of the same PI3K/AKT/mTOR pathway and indicate that inhibition of components of that pathway other than the exemplified mTOR also result in synergy in RAS expressing cells (page 32, second column first paragraph).  On page 32, first column, second paragraph, Weisberg teaches that AKT is at least in part responsible for the observed synergy.
Obviousness
	One skilled in the art prior to the earliest effective filing date of the instant invention would have found it obvious to try to treat melanoma in a subject in need thereof by administering a combination of WEE1 inhibitor MK-1775 and AKT inhibitor as suggested by Shumway.  One would have found it obvious to administer the combination to RAS-expressing melanoma with an expectation that the combination would produce a synergistic effect.  Synergy is expected based on the teachings Weisberg.  Weisberg establishes that WEE1 inhibition when combined with inhibition of PI3K/AKT/mTOR pathway produces synergistic results.  Since AKT is a part of the PI3K/AKT/mTOR pathway, one would expect that a combination of WEE1 inhibitor and AKT inhibitor in RAS positive melanoma would result in synergistic effect.  Thus it would have been obvious to combine WEE1 inhibitor and AKT .

Claims 10 and 12-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shumway (WO 2014/085216) in view of Weisberg (Leukemia, 2015, 29, 27-37) as applied to claim 10 above, and further in view of Tomkinson (US 9,489,525).
Scope of Shumway and Weisberg and motivation for combining the two are discussed in the rejection above.
Ascertaining the difference
	Shumway fails to teach AZD5363 as an AKT inhibitor.
Secondary reference
	Tomkinson teaches that AZD5363 is an AKT inhibitor useful in treatment of melanoma.
Obviousness
	One skilled in the art prior to the earliest effective filing date of the instant invention would have found it obvious to try to treat melanoma by administering to a subject in need thereof a combination of WEE1 inhibitor MK-1775 and an AKT inhibitor with an expectation that the combination would produce a synergistic effect.  One would have also found it obvious to use AZD5363 as an AKT inhibitor in the proposed combination because AZD5363 has been described in the art a therapeutic agent for melanoma.  The resulting combination of MK-1775 and AZD5363 would be expected to produce a synergistic effect because it has been suggested by Weisberg that MK-1775 in combination with an inhibitor of PI3K/AKT/mTOR pathway produces synergistic results.  Suggestion and motivation to utilize the combination for treatment of melanoma is provided by Shumway.  Expectation of success is provided by Weisberg when he teaches synergy observed from inhibition of WEE1 and PI3K/AKT/mTOR pathway.  

Conclusion
Claims 1-8, 10 and 12-19 are pending
Claims 1-8, 10 and 12-19 are rejected 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEVGENY VALENROD whose telephone number is (571)272-9049.  The examiner can normally be reached on Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YEVGENY VALENROD/Primary Examiner, Art Unit 1628